DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the preliminary amendment of 08/30/2018. 

By the amendment of 08/30/2018, the Specification was amended and no claims were amended.

Claims 1-21 are pending and have been considered below.

Response to Remarks
Applicant remarks (Remarks 08/30/2018) that paragraph 14 of the specification was amended as required by the Notice to File Corrected Application Papers dated 07/24/2018.  The Examiner has reviewed the amendment for new matter and no new matter was found. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getchius (US 2014/0149128).

Regarding claim 1, Getchius discloses a computer-implemented method for dynamically updating a user interface (Fig. 2, Fig. 3, ¶28-46: computer systems on which the method acts, Fig. 6, ¶61: healthcare fraud detection system), the method comprising: 
receiving, by one or more processors, a first claim in real-time for electronic storage in an open claim inventory (¶62: fraud detection unit receives claims information from clearinghouse or other sources, ¶38: clearinghouse collection of storage devices, ¶65: processing flow of fraud detection unit occurs in real-time); 
determining, by the one or more processors, a predicted recovery score for the first claim using one or more machine learning models (¶62-64: fraud score, ¶66-67: predictive modeling unit assigns fraud scores using machine learning models), the predicted recovery score indicative of the likelihood that the corresponding claim is recoverable (¶53, ¶68: outputting fraudulent determination to recovery entity likelihood of recoverable claim); 
determining, by the one or more processors, a priority score for the first claim, wherein the priority score for the first claim is based at least in part on the predicted recovery score for the first claim and a first recoverable amount for the first claim (¶67: prioritizing claims with highest risk of fraud first, ¶111-112: fraud scoring operation includes billing amounts when generating fraud score, ¶69: prioritized outputs including supporting data); 
inserting, by the one or more processors, the first claim to a queue data structure, wherein the data structure (a) is associated with a first plurality of claims (¶62: placing claim into different claim threshold category data structures), and (b) comprises an indication of the priority score for first claim and respective priority scores for the first plurality of claims (¶62-64: each category threshold is separated by prioritized fraud score on 0-100%); 
prioritizing, by the one or more processors, the first claim and the first plurality of claims into a second plurality of claims (¶62-64: separating first claim as “unsafe”); and 
dynamically providing, by the one or more processors, an update to the user interface to display at least a portion of the second plurality of claims (¶64: notify claims processor, ¶69: provide updated lists of prioritized healthcare claims under review, ¶65: dynamic/real-time workflow, ¶53).  

Regarding claim 2, Getchius discloses a computer-implemented method of claim 1 further comprising: 
extracting a first feature set from a set of training claims (¶66: predictive modeling unit normalizes/filters, uses pattern recognition techniques,  ¶73: supervised learning model); 
determining a recovery success rate for each claim of the set of training claims, wherein the recovery success rate is a target output of the one or more machine learning models (¶73: SVM generates prediction/probability, ¶67: fraud score); and 
storing the first feature set and the recovery success rates for the set of training claims as a training dataset (¶106: model processing).  

Regarding claim 3, Getchius discloses the computer-implemented method of claim 2 further comprising automatically detecting a change in the first feature set and the first claim (¶70: update rules, predictive models based on changes to dynamic information, ¶73: dynamic input data).29 Clean Version of the Specification AttyDkt: 054642/513006  

Regarding claim 4, Getchius discloses the computer-implemented method of claim 2 further comprising training the one or more machine learning models based at least in part on the training dataset (¶66).  

Regarding claim 5, Getchius discloses the computer-implemented method of claim 1, wherein the priority score for the first claim is the product of the predicted recovery score for the first claim and the first recoverable amount for the first claim (¶85).  

Regarding claim 6, Getchius discloses the computer-implemented method of claim 1, wherein dynamically providing the update to the user interface comprises pushing the update (¶64: notify claims processor, ¶69: provide updated lists of prioritized healthcare claims under review, ¶65: dynamic/real-time workflow, ¶53).  

Regarding claim 7, Getchius discloses the computer-implemented method of claim 1 further comprising 
determining a predicted recovery score for each of the first plurality of claims (¶62-67); and 
determining a priority score for each of the first plurality of claims (¶62-67, ¶111-112).

Regarding claims 8-14, claims 8-14 recite limitations similar to claims 1-7, respectively, and are similarly rejected.

Regarding claims 15-21, claims 15-21 recite limitations similar to claims 15-21, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jothilingam
US 20170193349 A1
CATEGORIZATIONING AND PRIORITIZATION OF MANAGING TASKS (Fig. 5, 6, 10)
Fondekar
US 20150339782 A1
SYSTEM AND METHOD FOR CLASSIFYING A PLURALITY OF CUSTOMER ACCOUNTS (Fig. 4)
Diana
US 20130226623 A1
INSURANCE CLAIMS PROCESSING (Fig. 2)
Remington
US 8498945 B1
Claim evaluation methods, systems, products, and data-structures (Fig. 3)
Ginzburg
US 8311960 B1
Interactive semi-supervised machine learning for classification 
Fougner
US 10540437 B2
System and interface for electronic communication generation and tracking (Fig. 3)
Dange
US 20190066230 A1
PROVIDING DIGITAL FORUMS TO ENHANCE CIVIC ENGAGEMENT
French
US 20180012136 A1
PRIORITIZATION OF ELECTRONIC COMMUNICATIONS (Fig. 2)
Chan
US 10733566 B1
High fidelity clinical documentation improvement (CDI) smart scoring systems and methods (Fig. 3, 7, 8)
Ross
US 10546340 B1
Systems and methods for assessing needs (Fig. 5, 7)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692.  The examiner can normally be reached on M-F 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW L TANK/Primary Examiner, Art Unit 2142